

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of the date of
Employee’s execution hereof, and is effective as of the Effective Date set forth
on Schedule A hereto, by and between athenahealth, Inc. (“Athena”) and the
undersigned Employee (“Employee”). In consideration of the offer of employment,
access to Athena’s confidential information, customer goodwill and other
legitimate business resources of Athena to which Employee would not otherwise
have had access, and other mutual promises, terms, provisions and conditions in
this Agreement, the parties hereby agree as follows:
1.At-Will Employment; Term.
a.    Athena hereby employs Employee, and Employee hereby accepts employment
with Athena, upon the terms and conditions contained in this Agreement.
b.    The provisions of this Agreement shall apply regardless of any change in
Employee’s compensation, duties, responsibilities, role, reporting structure, or
title during the course of the Employment Period.
c.    Employee’s employment with Athena is at-will and for no definite period of
time.
2.    Duties.
a.    During the period that Employee is employed by Athena (the “Employment
Period”), Employee will: (i) serve in the position set forth in Schedule A or in
any other reasonably comparable position that Athena may from time to time
assign to Employee; (ii) perform all duties associated with each such position,
as well as such other duties that are consistent with Employee’s position as
Athena may from time to time assign to Employee, in each case in a timely and
professional manner and in accordance with Athena’s reasonable instructions;
(iii) devote substantially all of his or her business time and effort to the
performance of such duties; provided, however, that reasonable time for personal
business as well as charitable and professional activities will be permitted,
including, with the prior written approval of Athena, serving as a board member
of non-competing companies and charitable organizations, so long as such
activities do not materially interfere with the Employee’s performance of duties
under this Agreement; and (iv) comply with Athena’s policies and procedures as
in effect from time to time (including, but not limited to, those relating to
conduct or legal compliance).
b.    No Prior Limitations. Employee warrants to Athena that, except as
previously disclosed to Athena and listed on Schedule A hereto, Employee is not
party to any agreement or understanding that would limit the ability of Employee
to work in any capacity or position at Athena (e.g., any non-compete,
non-disclosure, or similar agreement).
c.    Maintenance of Third-Party Confidentiality. Athena respects the
confidentiality of third parties’ information, and Employee shall not provide
any information that is confidential to a former employer or another third party
to Athena or use such information in the performance of Employee’s duties as an
Athena employee.
3.    Compensation and Benefits.
a.    Base Salary. Employee’s base salary will be at an annual gross rate, the
initial details of which are outlined in Schedule A and subsequently maintained
and viewable in the Employee’s record in Athena’s Workday system, or successor
HRIS system (the “Base Salary”). The Base Salary may be adjusted from time to
time in Athena’s sole discretion. The Base Salary and any cash payments
identified on Schedule A shall be payable in accordance with Athena’s usual
payroll practices, as in effect from time to time, and shall be subject to
required federal, state, and local taxes and withholdings.




Page 1


Initials of Employee:    ML       

--------------------------------------------------------------------------------




b.    Paid Time Off. Employee will be entitled to paid time off (PTO) in
accordance with Athena’s policies, as in effect from time to time. If employee
has a negative PTO balance at the time of the termination of Employee’s
employment, then Employee agrees to repay such negative balance to Athena in
full.
c.    Participation in Employee Benefit Plans. Employee will be entitled to
participate in any employee benefit plans that may be offered by Athena, subject
to the eligibility rules of each plan, each as in effect from time to time.
Benefits under each plan are governed solely by that plan, and Athena may in its
sole discretion modify or eliminate any plan or benefits thereunder at any time.
d.    Bonus. Employee will be eligible for annual consideration for a bonus
under any Athena bonus plan applicable to executives, as in effect from time to
time, based on Employee’s and Athena’s performance, provided Employee meets the
eligibility criteria under any such plan. Employee must remain an employee of
Athena at the time that any such bonus is to be paid in order to be eligible to
receive it. Such bonus, if any, shall be determined by Athena in its sole
discretion, and shall be paid according to the schedule determined by Athena.
Athena may modify or eliminate its bonus plans or benefits thereunder at any
time.
e.    Equity. Any grant of shares, or right to acquire shares, of Athena’s stock
set forth in Schedule A is a promise only to recommend such grant to Athena’s
Board of Directors and is therefore subject to (i) separate approval of the
Board of Directors or its designee (which approval may be withheld for any or no
reason), (ii) determination of any exercise price and vesting schedule by the
Board of Directors, and (iii) the terms and conditions in Athena’s equity
incentive plan under which the grant is made, as in effect from time to time,
and the applicable grant agreement form, as in effect at the time of approval.
Regardless of any agreement to the contrary, any grant of a right to acquire
shares of Athena stock will be solely an incentive to potential future
performance from the date of vesting forward, and Employee will have no right to
exercise that right or to acquire such stock except as explicitly set forth in
Athena’s applicable equity incentive plan and agreement forms.
4.    Expenses.
Athena shall pay or reimburse Employee, in accordance with Athena’s policies as
in effect from time to time, for reasonable expenses incurred by Employee in
connection with the performance of Employee’s duties for Athena hereunder.
Employee’s right to payment or reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for payment or reimbursement during any calendar year shall not affect
the expenses eligible for payment or reimbursement in any other calendar year,
(ii) payment or reimbursement shall be made no later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.
5.    Confidential Information.
a.    Definition of Confidential Information. “Confidential Information” means
any and all information belonging to Athena, or belonging to any third party
(e.g., any of Athena’s affiliates, clients, or vendors) and held in confidence
by Athena, that: (i) is not generally known to the public, (ii) is designated or
treated by Athena or such third party as confidential, or (iii) would be
reasonably understood to be of a confidential nature for a company in Athena’s
industry. Confidential Information may be in any form and includes, but is not
limited to, information consisting of or relating to: algorithms, formulas,
methods, models, processes, and work flows; specifications; know-how, show-how,
and trade secrets; Assigned Intellectual Property and Proprietary Rights (each
as defined below); research and development activities and test results; patent
and trademark applications; software, source code, and object code; contracts
and arrangements; business records; customer, prospect, and vendor lists and
information; marketing plans, business plans, and financial information and
projections; compensation arrangements and personnel files; tax arrangements and
strategies; intercompany arrangements; costs, price lists, and pricing policies;
and any existing or proposed acquisition, strategic alliance, or joint venture.




Page 2


Initials of Employee:    ML       

--------------------------------------------------------------------------------




b.    Exceptions to Confidential Information. Confidential Information shall not
include information that (i) is or becomes publicly available through no fault
of Employee, or (ii) is shown by written record to have been in the possession
of or known to Employee prior to the Employment Period. Furthermore, this
Section 5 will not apply to the extent that Employee is required to disclose any
Confidential Information by applicable law or legal process, provided that, to
the extent legally permissible, Employee promptly notifies Athena of such
requirement and cooperates with Athena to contest or limit such disclosure.
Nothing in this Agreement limits, restricts or in any other way affects
Employee’s communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.
c.    Non-Disclosure and Non-Use. During the Employment Period and at all times
thereafter, Employee shall hold all Confidential Information in the strictest
confidence, without disclosure to any third party (including even Athena’s
employees, consultants, and professional advisors) except as necessary to
perform Employee’s duties hereunder or as expressly authorized in advance by
Athena, and will use such information solely for the purpose of performing
services for Athena and not for Employee’s own benefit or that of any third
party. Employee shall not (i) disclose or use more than the minimum amount of
information necessary for the purpose of that disclosure or use; (ii) render any
services to any third party to which or to whom Confidential Information has
been, or is threatened to be, disclosed contrary to this Section 5; or (iii) use
or disclose any information that is subject to confidentiality restrictions
placed upon it by a third party and may not be disclosed to Athena (Athena
expressly disclaims any request or requirement that Employee disclose or use any
such information).
d.    HIPAA. Employee recognizes and acknowledges that (i) Athena is regulated
as both a Covered Entity and a Business Associate under the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”); (ii) in the course of
employment, Employee may have access to Protected Health Information (“PHI”), as
defined under HIPAA, and other personally identifiable information (“PII”)
covered by applicable privacy laws; and (iii) PHI and PII are Confidential
Information, subject to strict confidentiality and security restrictions under
HIPAA, applicable Athena policies, and other applicable law.
e.    Ownership of Confidential Information. All Confidential Information,
including any Confidential Information developed by Employee on behalf of
Athena, or during Employee’s employment and related to the current or
prospective business of Athena, and any media, documents, or equipment
containing Confidential Information are and shall remain the property solely of
Athena or the third party that provided such information to Athena, and Employee
shall not obtain any right, title, or interest in or to any Confidential
Information under this Agreement or by the performance of any obligations
hereunder.
f.    Notice Under the Defend Trade Secrets Act. Employee acknowledges that he
has been notified by Athena that he will not be held criminally or civilly
liable under any federal or state trade secret law for disclosing a trade secret
in confidence to a government official or to an attorney solely for the purpose
of reporting or investigating a suspected violation of law, or for disclosing a
trade secret in a complaint or other document filed in a lawsuit or other
proceeding, so long as such filing is made under seal. Employee further
acknowledges that he has been notified by Athena that he may disclose a trade
secret to his/her attorney in connection with filing a lawsuit for retaliation
for reporting a suspected violation of law, and Employee may use the trade
secret information in that court proceeding, so long as any document containing
the trade secret is filed under seal; and Employee may not otherwise disclose
the trade secret, except pursuant to court order.
6.    Intellectual Property.
a.    Definitions.
i.    “Assigned Intellectual Property” means any and all Intellectual Property
that is in whole or in part authored, conceived, created, developed, discovered,
invented, learned, made, originated, prepared, or reduced to practice by
Employee, either alone or together with others, during or after the Employment
Period and




Page 3


Initials of Employee:    ML       

--------------------------------------------------------------------------------




(A) arises out of, is based upon, or incorporates any Confidential Information;
(B) is made through the use of equipment, facilities, supplies, funds, or other
property of Athena or any of its affiliates; or (C)  arises out of or relates to
work performed by Employee for Athena or any of its affiliates.
ii.    “Intellectual Property” means all concepts, creations, developments,
discoveries, ideas, improvements, innovations, and inventions; designs, models,
plans, and prototypes; methods, procedures, processes, shop practices, and
techniques; algorithms and formulas; data, databases, and data structures;
source and object codes, software, and computer programs; systems and
topologies; data, hardware, and user interfaces; reports and test results;
specifications; documentation, memoranda, notebooks, notes, papers, records,
workbooks, and writings; drawings, expressions, graphics, illustrations, and
photographs; dress, marks, and names; works of authorship; know-how, show-how,
and trade secrets; and any improvements on or to, or derivative works from, any
of the foregoing, whether or not reduced to writing, patented or patentable, or
registered or registrable under copyright, trademark, or similar laws.
iii.    “Proprietary Rights” means any and all right, title, and interest in,
to, and under (A) patents, copyrights, trademarks, service marks, and trade
names that constitute or relate to Assigned Intellectual Property;
(B) applications to register any of the foregoing (including, but not limited
to, any continuations, divisions, extensions, and reissues of any patent
application); (C) trade secrets that constitute or relate to Assigned
Intellectual Property; and (D) goodwill associated with any of such trademarks,
service marks, or trade names.
b.    Works Made for Hire. Employee hereby acknowledges and agrees that any
Assigned Intellectual Property that is an original work of authorship
protectable by copyright is a “work made for hire,” as that term is defined in
the United States Copyright Act of 1976, and will be automatically the property
solely of Athena. If the copyright to such Assigned Intellectual Property will
not be Athena’s property by operation of law, Employee hereby, without further
consideration, assigns to Athena all of Employee’s right, title, and interest in
and to such copyright.
c.    Assignment of Rights to Intellectual Property. Employee hereby irrevocably
and exclusively assigns to Athena all right, title, and interest that Employee
has, or at any time may come to have, in and to any and all Assigned
Intellectual Property and Proprietary Rights. During the Employment Period and
thereafter, Employee shall (i) keep and maintain adequate and current notes and
other records of all Assigned Intellectual Property, (ii) provide such notes and
records to Athena from time to time upon Athena’s request, and (iii) provide
prompt written notice to Athena of the development or creation of any Assigned
Intellectual Property or Proprietary Right. Employee agrees to execute such
instruments of assignment, confirmation, conveyance, or transfer and other
documents as Athena may reasonably request to confirm, evidence, or perfect the
assignment of all of Employee’s right, title, and interest in and to any and all
Assigned Intellectual Property and Proprietary Rights. Employee hereby waives
and quitclaims to Athena any and all claims of any nature whatsoever that
Employee may now or hereafter have in any Assigned Intellectual Property or for
infringement of any Proprietary Rights assigned hereunder. To the extent
Employee is unable to assign all rights, title and interests in and to the
Assigned Intellectual Property, Employee will do so at Employee’s first
opportunity, and pending such assignment, Employee hereby grants to Athena an
exclusive, irrevocable, non-exclusive, fully paid-up, perpetual, royalty-free
worldwide license to use, duplicate, modify, sublicense, distribute, display and
otherwise engage the Assigned Intellectual Property for any and all purposes.
If, in the course of the Employment Period, Employee incorporates pre-existing
Intellectual Property that Employee owns, or has the ability to license, into an
Athena product, process or machine and such pre-existing Intellectual Property
is not otherwise assigned to Athena, Employee hereby grants Athena a
nonexclusive, fully paid-up, royalty-free, irrevocable, perpetual,
transferrable, worldwide license, with the right to sublicense through multiple
tiers, to such pre-existing Intellectual Property, including, without
limitation, the rights to use, reproduce, display, perform, promote, create
derivative works of, market, distribute, offer for sale and sell, export, permit
the online use of or otherwise use such pre-existing Intellectual Property. At
Athena’s request and expense, Employee will assist Athena in every proper way
(including, without limitation, by executing patent applications) to obtain and
enforce Proprietary Rights in any country. Employee will not charge Athena for
time spent in complying with these obligations.




Page 4


Initials of Employee:    ML       

--------------------------------------------------------------------------------




d.    Power of Attorney. By this Agreement, Employee hereby irrevocably
constitutes and appoints Athena as Employee’s attorney-in-fact solely for the
purpose of executing, in Employee’s name and on Employee’s behalf, (i) such
instruments or other documents as may be necessary to evidence, confirm, or
perfect any assignment pursuant to the provisions of this Section 6 and
(ii) such applications, certificates, instruments, or documents as may be
necessary to obtain or enforce any Proprietary Rights in any country of the
world. This power of attorney is coupled with an interest on the part of Athena
and is irrevocable.
e.    Prior Inventions. Employee’s obligation to assign Assigned Intellectual
Property and Proprietary Rights shall not apply to any Prior Invention disclosed
on Schedule A hereto. Employee represents that Schedule A contains a complete
list of all Prior Inventions and, if there is no Schedule A attached hereto, or
if it is left blank, there are no Prior Inventions. If Employee incorporates
into a product, service, or process of Athena or any of its affiliates a Prior
Invention or any other Intellectual Property in which Employee has an interest,
or if the manufacture, use, sale, or import of any product or service of Athena
or any of its affiliates or the practice of any process of Athena or any of its
affiliates would infringe any Prior Invention or any other Intellectual Property
in which Employee has an interest, Athena is hereby automatically granted a
non-exclusive, royalty-free, fully paid, irrevocable, transferable, perpetual,
world-wide license under such Prior Invention or other Intellectual Property to
make, have made, modify, use, import, and sell such product or service or to
practice such process, Prior Invention, or Intellectual Property.
f.    Compliance with Law. The provisions of this Section 6 shall not apply to
the extent that they are invalid under applicable law. For example, if Employee
is a resident of the State of California, the assignment provisions of
Section 6(c) shall apply only to Intellectual Property that meets any one of the
following criteria: (i) at the time of conception or reduction to practice of
that Intellectual Property, it relates to (A) the business, projects, or actual
or demonstrably anticipated research or development of Athena of any of its
affiliates; (B) any product or service of any of those entities; or (C) the
manufacture or utilization of any of those products or services; (ii) it results
from any work performed directly or indirectly by Employee for Athena; or
(iii) it results, at least in part, from Employee’s use of Athena’s time,
equipment, supplies, facilities, or trade secret information; provided, however,
that Assigned Intellectual Property shall not include any Intellectual Property
that is excluded under the provisions of California Labor Code Section 2870 (a
copy of which is included on Schedule A).
7.    Termination of Employment.
a.     Termination. Either Employee or Athena may terminate Employee’s
employment at any time with or without reason and with or without advance
notice.
b.    Final Compensation. Upon termination of employment, Employee will only be
entitled to receive any accrued but unpaid portion of Employee’s Base Salary
through the date of termination, any accrued but unused PTO, any outstanding
expenses reimbursable under Athena’s then-applicable policies, and any other
vested benefits that may be owed through the date of termination. Upon and
following termination, Athena will have no liability or obligation to Employee
other than as specifically set forth in this Section 7(b) or as provided by law.
c.    Severance. Employee will be eligible to participate in any severance plan
or change in control severance plan for executives that may be offered by
Athena, subject to the eligibility rules of each plan, each as in effect from
time to time. Severance benefits under each plan are governed solely by the
plan, and Athena may in its sole discretion modify or eliminate any plan or
benefits thereunder at any time.
d.    Return of Athena Property. Upon Athena’s request or the termination of
Employee’s employment, Employee will immediately return to Athena all
(i) documents, materials, records, files, notes, designs, drawings, notebooks,
data, databases, and other information, in any media, related to the business of
Athena or any of its affiliates, including all copies (including without
limitation any such information provided to Athena or any of its affiliates by a
third party) (the foregoing, collectively, “Athena Information”); (ii) property
(whether owned or leased) of Athena or any of its affiliates that is in
Employee’s possession or control (including, but not limited to,




Page 5


Initials of Employee:    ML       

--------------------------------------------------------------------------------




badges, computer hardware, data storage devices, manuals, programs, printers,
faxes, telephones, calling or credit cards, supplies, tools, and vehicles); and
(iii) documents and other media containing any Confidential Information (as
defined in Section 5). At such time, Employee shall also destroy any
Confidential Information in Employee’s possession or control that cannot be
returned to Athena (e.g., information that is in an electronic or magnetic
format and not on equipment or media owned by Athena); provided, however, that
Employee will first ensure that such deletion will not deprive Athena of access
to or continued use of its Confidential Information. Employee agrees to provide
Athena with access to Athena Information (including by disclosing all necessary
passwords) on any computer equipment, network or system. At Athena’s request,
Employee will, to the extent within his or her control, provide Athena or its
designee with access to any electronic devices that Employee used during the
Employment Period or which otherwise contains or contained Athena’s Confidential
Information so that Athena can confirm that no Athena information is on such
equipment. If Athena discovers that Employee has taken, misused, or refused to
return Athena’s Confidential Information, Athena Information, or property
contrary to the terms of this Agreement, applicable law, or any duty owed by
Employee to Athena, Employee agrees to: (i) cooperate promptly and fully with
Athena in Athena’s attempts to investigate and correct the issue, including
without limitation in returning and/or deleting such property or Confidential
Information; (ii) provide Athena with assurances satisfactory to Athena
regarding Employee’s compliance with his/her obligations under this Agreement;
and (iii) indemnify Athena against any costs and expenses incurred by Athena in
investigating and correcting the issue (including without limitation, actual
attorneys’ fees, consultant or vendor fees, costs, and the value of time and
services expended by internal Athena personnel).
e.    Cooperation. Employee agrees to cooperate with Athena and its affiliates
following the termination of Employee’s employment with respect to all matters
arising during or related to Employee’s employment, including but not limited to
(i) the continuity of Athena’s business and/or Employee’s job duties; and (ii)
all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may arise during or following the
termination of Employee’s employment. Athena will reimburse Employee’s
out-of-pocket expenses incurred in complying with Athena requests under this
Section 7(e), provided such expenses are authorized by Athena in advance. In
addition, in the event such cooperation is requested by the Company during any
period following Employee’s termination when he is not receiving severance pay,
the Company shall pay Employee at a reasonable hourly consulting rate.
f.    Representations Regarding Employment. Employee agrees that, following the
termination of his employment or upon Athena’s request, Employee will no longer
represent himself to be, hold himself out as, or purport to be or act as an
employee or representative of Athena, including without limitation on social
media (e.g., LinkedIn).
g.    Undisputed Amounts Owed by Employee to Athena. To the extent that Employee
owes any undisputed amounts to Athena during employment or upon the termination
of Employee’s employment by Athena (including, without limitation, negative PTO
balances, charged back commissions, outstanding loans, and compensation listed
in Schedule A hereto that Employee is or becomes obligated to repay), Employee
agrees to promptly pay such amounts when due, and further agrees that Athena may
deduct some or all of such amounts from his compensation, to the fullest extent
permitted by applicable law, and hereby authorizes Athena to make such
deductions. Further, Employee hereby agrees to pay all costs and expenses of
collection (including, but not limited to, actual attorneys’ fees, court costs,
and the value of time and services expended by internal Athena personnel) in the
event that any action, suit or proceeding is brought by Athena to collect the
amounts owed by you to Athena and Athena is adjudged the prevailing party in
such action, suit or proceeding.
8.    Survival.
Sections 5 through 13 of this Agreement will remain in effect following
termination of Employee’s employment with Athena. Upon termination by either
Employee or Athena, all other rights, duties and obligations of Employee and
Athena to each other shall cease, except as otherwise expressly provided in this
Agreement.




Page 6


Initials of Employee:    ML       

--------------------------------------------------------------------------------




9.    Media.
Employee hereby gives Athena the right to use the Employee’s name, image,
including video, sound, or photographic image, in all forms and media in all
manners, including audio/video and other representations (“Media”) taken during
the Employment Period, while Employee is engaged in the duties identified in
Section 2 of this Agreement or while Employee is in attendance at any Athena
event or located at any Athena location. This permission may extend to any of
Athena’s publications, promotional materials, marketing activities,
presentations, and/or any other Media that exists or may exist in the future.
Employee authorizes the use of such Media for any purpose deemed appropriate and
necessary by Athena. In addition, Employee releases Athena from any and all
liability for claims, demands, damages, actions, and causes of action arising
from or in connection with the use of such Media. Employee understands that
Athena shall be the exclusive owner of all Media, and has the authority to grant
its agents the right to distribute and license the Media.
10.    Restrictive Covenants.
a.    Exclusions. Each provision of this Section 10 shall not apply to the
extent that it is invalid under applicable law.
b.    Non-Compete During Employment. During the Employment Period, Employee
shall not render any services in any capacity to any Competitive Business or be
a director, officer, stockholder, partner, principal, manager, member, owner, or
trustee of, or joint venturer with, any Competitive Business, provided that
Employee may own up to 2% of an entity’s equity securities that are traded on
any national securities exchange. “Competitive Business” means any business
engaged in the development, offer, license, sale, service, or support of any
product or service that competes with any product or service that is developed
or sold by Athena or any of its affiliates, or that is in planning by Athena or
any of its affiliates, at any time during the Employment Period.
c.    Non-Solicitation. During the Employment Period, and for a period of twelve
(12) months following the termination of Employee’s employment by Athena,
however occurring, Employee shall not, directly or indirectly, on behalf of
Employee or any third party:
i.    solicit or encourage any of the following to purchase or use products or
services competitive with those offered by Athena or any of its affiliates:
(A) any client of Athena or any of its affiliates or (B) any prospect of Athena
or any of its affiliates with which Employee had contact or concerning which
Employee learned Confidential Information facilitating such solicitation or
encouragement, in either case in connection with employment by Athena; or
ii.    solicit or encourage any client or prospect of Athena or any of its
Affiliates to cease doing business with Athena or to curtail its business with
Athena; or
iii.     solicit or encourage any employee or consultant of Athena or any of its
affiliates to leave or curtail such employment or consultancy; or
iv.     hire or retain as an employee, consultant, or in any other capacity any
person who has left the employment of Athena or any of its affiliates within the
six months immediately preceding such hiring or retention.
d.    Tolling. Except to the extent prohibited by applicable law, if Employee
violates any of his or her obligations under this Section 10, the term of that
obligation will be extended by a period equal to the duration of such violation.
11.    Equitable Relief.




Page 7


Initials of Employee:    ML       

--------------------------------------------------------------------------------




Employee acknowledges and agrees that the rights and obligations set forth in
Sections 5, 6, 7(d), 9 and 10 of this Agreement are of a unique and special
nature, that Athena would be materially and irreparably damaged if Employee
breached any of those Sections, that monetary damages or any other remedy at law
would not adequately compensate Athena for such injury, and that the provisions
of those Sections are reasonable and necessary to preserve to Athena valuable
proprietary and confidential information, customer good will and other
legitimate business interests that give Athena advantage over its competitors.
Accordingly, in addition to any other rights and remedies it may have, Athena
will be entitled to (a) an injunction, specific performance, or other equitable
relief (without the necessity of posting any bond or other security or proving
damages) in case of any breach or threatened breach by Employee of Sections 5,
6, 7(d), 9 or 10 and (b) indemnification by Employee against any costs and
expenses (including, but not limited to, actual attorneys’ fees, court costs,
and the value of time and services expended by internal Athena personnel)
incurred by Athena in obtaining any relief described in clause (a). Any action
brought under this Section 11 shall be brought in a court described in Section
12 hereof, and Employee hereby consents to the jurisdiction of such court.
12.    Mediation; Jurisdiction; Waiver of Jury Trial.
Except with respect to remedies and rights set forth in Section 11, the parties
agree that any disputes, claims or controversies arising under or relating to
this Agreement or concerning Employee’s employment with or separation from
Athena shall first be addressed through good faith negotiation between the
parties. If such a dispute, claim or controversy cannot be resolved through such
good faith negotiation, then the parties agree that such dispute, claim or
controversy shall be submitted to JAMS (or its successor) for mediation
administered by JAMS (or its successor). The parties agree to participate in
good faith in such mediation. The mediation shall be held in the state in which
the office to which Employee reports is located, and Athena shall pay the full
costs thereof, excluding attorneys’ expenses and fees. If the dispute, claim, or
controversy is not resolved through direct negotiation or mediation, then any
action relating to that dispute, claim, or controversy must be brought in a
court of competent jurisdiction in the state in which the office to which
Employee reports is located. For the avoidance of doubt, if Employee is a remote
employee, then for purposes of this Section 12, Employee shall be considered to
report to Athena’s Watertown, Massachusetts office. EACH PARTY AGREES THAT ANY
SUCH DISPUTE, CLAIM, OR CONTROVERSY SHALL BE TRIED BY A JUDGE ALONE AND HEREBY
WAIVES AND FOREVER RENOUNCES THE RIGHT TO A TRIAL BEFORE A CIVIL JURY.
13.    Miscellaneous.
This Agreement may be executed in two or more counterparts, which together will
be deemed one original. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous communications, agreements and understandings, whether written
or oral, with respect to the subject matter hereof. This Agreement may only be
amended by a written agreement signed by both parties hereto. No handwritten
modifications to this Agreement shall be deemed to be accepted or incorporated
into the Agreement; the parties agree that any modifications to this Agreement
must be typewritten into the Agreement. If any provision of this Agreement is
held to be unenforceable or overly broad, such unenforceability shall not render
any other provision unenforceable, and the court or tribunal making such
determination shall modify such provision so that the provision will be
enforceable to the broadest extent permitted by law. This Agreement will be
binding upon and inure to the benefit of both parties and their respective
successors and assigns; provided, however, that the obligations of Employee are
personal and may not be assigned by him or her. No waiver by Athena of any
breach under this Agreement will be considered valid unless in writing signed by
Athena, and no such waiver will be deemed a waiver of any subsequent breach.
This Agreement, performance hereunder, and Employee’s employment with or
separation from Athena shall be governed by the laws of the state in which the
office to which Employee reports is located, without regard to conflict of laws
principles.




Page 8


Initials of Employee:    ML       

--------------------------------------------------------------------------------




In witness whereof, the parties hereto have entered into this Agreement as of
the date of Employee’s execution hereof.


EMPLOYEE




/s/ Marc A. Levine                                            


Name: Marc A. Levine
Address:     [address]                                   
                                                 
ATHENAHEALTH, INC.




By: /s/ Dan Haley                                              


Name: Dan Haley
Title: SVP, Chief Legal & Administrative Officer
Address: 311 Arsenal Street, Watertown, MA 02472



Date: November 24, 2017






Page 9


Initials of Employee:    ML       

--------------------------------------------------------------------------------





SCHEDULE A TO EMPLOYMENT AGREEMENT


Employee Name:
Marc A. Levine
Effective Date:
December 15, 2017
Position:
Executive Vice President and Chief Financial Officer





Appointment as Chief Financial Officer


•
On the Effective Date, Employee will join Athena as Executive Vice
President.  Following a transition period, Employee will become Chief Financial
Officer effective January 2, 2018. 



Compensation:


Base Salary: $550,000                       


•
A Sign-on Equity Award of Restricted Stock Units (“Sign-on RSUs”) issuable for
shares of Athena common stock with a value of $3,700,000, subject to Section
3(e) of the Agreement; the number of Sign-on RSUs issued will be determined
based on the closing price of athenahealth common stock on the date of grant.
The Sign-On RSUs will vest 25% annually over four years. In the event a “Change
in Control,” as that term is defined in the Company’s Change in Control
Severance Plan (the “Plan”) occurs, all then unvested Sign-on RSUs, if any,
shall immediately vest (i.e. regardless of whether or not Employee experiences
an “Involuntary Termination” or changes to his employment that would constitute
“Good Reason,” as those terms are defined in the Plan).



•
A Sign-on Bonus equal to $800,000, to be paid within the first 15 days following
the Effective Date. The signing bonus is contingent upon 12 months employment.
Employee agrees to repay the sign-on bonus to Athena in full if he voluntarily
leaves the company prior to the first anniversary of the Effective Date.



•
A comprehensive relocation package covering Employee’s relocation to the
Watertown, Massachusetts area under Athena’s Relocation Policy; if Employee’s
voluntarily leaves employment with Athena prior to the first anniversary of the
Effective Date, Employee agrees to repay the full value of the relocation
services provided for his benefit in connection with his relocation to Athena
(with the exception of any general service fee paid by Athena to the relocation
vendor and not attributable to a specific relocation-related benefit to
Employee) (the “Relocation Benefit”), and if he voluntarily leaves employment
between the first and second anniversaries of the Effective Date, Employee
agrees to repay 50% of the Relocation Benefit to Athena.



•
Eligibility for consideration for an annual cash bonus beginning with fiscal
year 2018 (such bonus, if any, to be paid in February 2019), based upon
individual and Company performance, with a bonus target for fiscal year 2018 of
70% of Employee’s eligible earnings, subject to Section 3(d) of the Agreement.



•
Eligibility for consideration for an annual long-term incentive equity grant
beginning with fiscal year 2019 (to be granted, if at all, in March 2019), based
upon Employee’s individual performance, with an equity target for fiscal year
2019 of 400% of Employee’s Base Salary, subject to Section 3(e) of the
Agreement.







Page 1


Initials of Employee:    ML       

--------------------------------------------------------------------------------





 

















Conflicting Agreements: The following is a complete list of all agreements that
may prohibit, restrict, or impair the ability of Employee to work in any
capacity or position at Athena:


   X      No such agreements.


    The agreements listed below (attach a complete copy of each agreement)


 







Prior Inventions: The following is a complete list of all Prior Inventions.


  X      No Prior Inventions.


    Prior Inventions described below (reference and attach additional, initialed
sheets if necessary)


 



CALIFORNIA LABOR CODE SECTION 2870


2870.    (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.




Page 1


Initials of Employee:    ML       

--------------------------------------------------------------------------------




(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




Page 2


Initials of Employee:    ML       